The defendant appealed from the portion of the judgment of dissolution of her marriage which adjudicated matters of custody, support, alimony, attorney's fees and the disposition of property.1 She claims that the trial court abused its discretion both in its ruling, on the day of trial, that the case proceed in her absence, and in its financial orders.
This case was assigned for trial on a specified day. See Practice Book 276. When the case was reached the defendant's counsel moved to be permitted again to continue it. The record discloses that on the date assigned for trial the defendant was in Florida and that on three previous occasions the case had been reassigned for her accommodation. Before he denied the motion to continue, the trial judge pointedly remarked on the "casualness toward this matter [manifested] by the defendant" and on the difficulty of rescheduling the case to fit in with a busy court calendar. The ruling was fully within the discretion of the *Page 159 
court. Thode v. Thode, 190 Conn. 694, 697,462 A.2d 4 (1983). In this case, we cannot believe that the defendant was harmed by the refusal of the court to permit a continuance. On the day following the order to proceed immediately to trial, the defendant appeared. The usual order of trial was revamped in her favor.2 She was present at all relevant times. Under these circumstances, we are not persuaded that the trial court abused its discretion.
The defendant also seeks review of the trial court's financial awards and of its division of the parties' assets.3 The amount of alimony and child support as well as the nature and amounts of other transfers ordered under a judgment of dissolution rest within the sound discretion of the trial court. LaBow v. LaBow,171 Conn. 433, 443, 370 A.2d 990 (1976); Stoner v. Stoner, 163 Conn. 345, 353, 307 A.2d 146 (1972). "Because of the distinct advantage had by the trial court in dealing with domestic relations, we do not disturb its exercise of discretion unless a clear abuse of that discretion is shown." Ross v. Ross, 172 Conn. 269,275, 374 A.2d 185 (1977). It is not our function to weigh the evidence or to substitute our judgment for that of the trial court; rather, our sole duty is to review the present record to determine whether the trial court committed an abuse of discretion when it divided the parties' property and made its financial awards. *Page 160 
In this case there is direct evidence that the trial court was aware of and followed the criteria set forth in General Statutes 46b-62, 46b-81 and 46b-82 in effecting a property division and in making the financial awards. The case plainly appears to be one where the trial judge was in the best position to determine the issues. His determination does not appear to be legally or logically inconsistent with the facts found. That a different result might have been reached in this case does not warrant this court to substitute its judgment for that of the trial judge.
We have been shown no abuse of discretion. The awards were clearly within the discretion permitted a court in deciding marital dissolution cases.
  There is no error.